DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 1 recites: “wherein the image forming apparatus further comprises a detecting portion that detects whether voltage applied from the commercial AC power supply exceeds a rated value” (lns.12-13).  However, the term “a rated value” does not seem to explicitly correspond to any one component, series of components, or the device itself.  Therefore, it is unclear what part of the electrophotographic device has a rated value that could be exceeded by the input voltage.  The specification also seems to be vague in its clarification of the particular component’s voltage rating that is in question.  For the purposes of further examination, Examiner will interpret the rating value to apply to any component in the apparatus that has the lowest threshold rating for input voltage, which would govern the overall device’s general rating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. USPG Pub No.: US 2011/0280597.
Regarding Claim 1, Shimura teaches an image forming apparatus (see figure 11), comprising: 
an image forming portion (11) that forms an image on a recording material; 
a heating portion (15) that includes a heating element (figure 3A, H1 and H2) which is heated by power supplied from a commercial AC power supply (figure 2A, 201) and heats an image formed by the image forming portion; 
a temperature detecting portion (111) that detects temperature of the heating portion; and 
a power control portion (203) that controls power supplied from the commercial AC power supply to the heating element based on temperature information detected by the temperature detecting portion (seen in figure 2A), 
wherein the image forming apparatus further comprises a detecting portion that detects whether voltage applied from the commercial AC power supply exceeds a rated value (see [0080] in which 203 compares voltage peak values from 202 with component rating values in order to modify the heating waveform as seen in figures 4-5), 
wherein in a case where the detecting portion detects that the voltage applied from the commercial AC power supply exceeds the rated value, the power control portion controls the power supply such that a waveform pattern of an electric current flowing to the heating element in one control cycle becomes a waveform pattern of phase control, where power supplying time to the heating element in one half wave becomes a predetermined time or less (see [0080] in addition to figures 2A and 4-5).
Regarding Claim 2, Shimura teaches the image forming apparatus according to claim 1, wherein in a case where the detecting portion detects that the voltage applied from the commercial AC power supply does not exceed the rated value, the power control portion controls the power supply such that a waveform pattern of the electric current flowing to the heating element in one control cycle becomes any one of a waveform pattern of a wave number control, a waveform pattern of a phase control, and a control pattern combining the wave number control and the phase control (see [0080] in addition to figures 2A and 4-5).
Regarding Claim 3, Shimura teaches the image forming apparatus according to claim 1, wherein the detecting portion includes a first peak voltage detecting portion that detects a peak voltage applied from the commercial AC power supply to the image forming apparatus, and detects that the voltage applied from the commercial AC power supply exceeds a rated value in a case where the peak voltage detected by the first peak voltage detecting portion exceeds a predetermined threshold (see [0080] in addition to figures 2A and 4-5).
Regarding Claim 4, Shimura teaches the image forming apparatus according to claim 1, wherein the detecting portion includes a second peak voltage detecting portion that detects a peak voltage applied from the commercial AC power supply to the heating element, and detect that the voltage applied from the commercial AC power supply exceeds a rated value in a case where the peak voltage detected by the second peak voltage detecting portion exceeds a predetermined threshold (see [0080] in addition to figures 2A and 4-5).
Regarding Claim 7, Shimura teaches the image forming apparatus according to claim 1, wherein the heating portion further comprises a heater including the heating element (seen in figure 1, elements 300, H1, and H2), and a cylindrical film (102) of which inner surface is contacted by the heater, and heats the image via the film (seen in figure 1).
Regarding Claim 8, Shimura teaches the image forming apparatus according to claim 7, wherein the heating portion further comprises a roller (108) contacting an outer surface of the film to form a nip portion through which the recording material bearing the image passes in cooperation with the heater via the film (seen in figures 1, 2A, and 11). 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that there is a pending 112(b) rejection pending against Claims 5 and 6, but if this rejection is obviated in future communications, Claims 5 and 6 would be subsequently deemed in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852